 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 HUGO JOSE LUA,                             )    Case No. ED CV 19-758-DOC (SP)
                                              )
12                      Petitioner,           )    MEMORANDUM AND ORDER
                                              )    SUMMARILY DISMISSING
13               v.                           )    PETITION FOR WRIT OF HABEAS
                                              )    CORPUS
14                                            )
     FOSS, Warden,                            )
15                                            )
                        Respondent.           )
16                                            )
                                              )
17
18                                            I.
19                                    INTRODUCTION
20         On April 24, 2019, petitioner Hugo Lua, a California state prisoner, filed a
21 Petition for Writ of Habeas Corpus by a Person in State Custody under 28 U.S.C.
22 § 2254 (“Petition”). The Petition challenges petitioner’s 2008 sentence for
23 carjacking in the San Bernardino Superior Court. Petitioner was sentenced on June
24 23, 2008 to serve 28 years and 4 months in prison. The Petition raises one ground
25 for relief – that new case law holds the carjacking offense for which petitioner was
26 sentenced is no longer considered a crime of violence, thus requiring petitioner to
27 be resentenced.
28

                                              1
 1         Because the Petition is impermissibly successive and time-barred, this action
 2 will be dismissed with prejudice.
 3                                             II.
 4                                PRIOR PROCEEDINGS
 5         Petitioner previously filed a habeas petition in this Court on March 12, 2013,
 6 in case number ED CV 13-461-DOC (JCG), challenging the same carjacking
 7 conviction he seeks to challenge in the instant Petition. The petition raised several
 8 grounds for relief: ineffective assistance of counsel, jury instruction error, and trial
 9 court error. The Court dismissed the petition with prejudice on May 14, 2013 as
10 untimely.
11         On May 11, 2018, petitioner filed a second habeas petition in this Court in
12 case number ED CV 18-1022-DOC (SP). This second petition did not name a
13 respondent. The petition challenged the same carjacking conviction and raised
14 similar grounds for relief. The Court dismissed the petition with prejudice on July
15 18, 2018 as time-barred and successive.
16         On May 17, 2018, petitioner filed a third habeas petition in this Court, one
17 identical to the second petition except it named a respondent, in case number ED
18 CV 18-1065-DMG (JC). The Court dismissed the petition without prejudice on
19 June 1, 2018 for lack of jurisdiction because petitioner did not obtain the requisite
20 authorization from the Court of Appeals to file a successive petition.
21                                            III.
22                                      DISCUSSION
23         The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)
24 generally precludes second or successive habeas petitions unless certain
25 requirements are met. Section 2244(b) provides, in relevant part,
26         (2) A claim presented in a second or successive habeas corpus
27         application under section 2254 that was not presented in a prior
28

                                               2
 1         application shall be dismissed unless—
 2               (A) the applicant shows that the claim relies on a new rule of
 3               constitutional law, made retroactive to cases on collateral
 4               review by the Supreme Court, that was previously unavailable;
 5               or
 6               (B)(i) the factual predicate for the claim could not have been
 7               discovered previously through the exercise of due diligence;
 8               and
 9               (ii) the facts underlying the claim, if proven and viewed in light
10               of the evidence as a whole, would be sufficient to establish by
11               clear and convincing evidence that, but for constitutional error,
12               no reasonable factfinder would have found the applicant guilty
13               of the underlying offense.
14         (3)(A) Before a second or successive application permitted by this
15         section is filed in the district court, the applicant shall move in the
16         appropriate court of appeals for an order authorizing the district court
17         to consider the application.
18 28 U.S.C. § 2244(b).
19         The instant habeas Petition, petitioner’s fourth, is plainly successive. See
20 McNabb v. Yates, 576 F.3d 1028, 1029 (9th Cir. 2009) (a prior petition dismissed
21 for failure to comply with the statute of limitations renders a subsequent petition
22 challenging the same conviction second or successive for purposes of § 2244(b)
23 and therefore subject to dismissal). A prisoner who wishes to file a second or
24 successive habeas petition first must “‘move in the appropriate court of appeals for
25 an order authorizing the district court to consider the application.’” Burton v.
26 Stewart, 549 U.S. 147, 152-53,127 S. Ct. 793, 166 L. Ed. 2d 628 (2007) (quoting
27 28 U.S.C. § 2244(b)(3)(A)); see Gonzalez v. Crosby, 545 U.S. 524, 530, 125 S. Ct.
28

                                                3
 1 2641, 162 L. Ed. 2d 480 (2005) (“[B]efore the district court may accept a
 2 successive petition for filing, the court of appeals must determine that it presents a
 3 claim not previously raised that is sufficient to meet” section 2244(b).). A district
 4 court lacks jurisdiction to review the second or successive petition in the absence
 5 of authorization from the appropriate court of appeals. Cunningham v. Davis, 614
 6 Fed. Appx. 922, 925 (9th Cir. 2015); Cooper v. Calderon, 274 F.3d 1270, 1274
 7 (9th Cir. 2001).
 8         Here, there is no indication petitioner obtained or even sought permission
 9 from the Ninth Circuit authorizing this Court to consider the instant Petition.
10 Instead, petitioner only argues a new Ninth Circuit case found the carjacking law
11 under which petitioner was sentenced is no longer a crime of violence, thus
12 requiring petitioner to be resentenced. Petition at 2 (citing Solorio-Ruiz v. Session,
13 881 F.3d 733 (9th Cir. 2018)).
14         Petitioner’s reliance on Solorio-Ruiz is misplaced. That case said nothing
15 about the validity of California’s carjacking crime or the validity of a sentence
16 imposed by a California state court for such offense. Instead, it held that
17 California’s carjacking offense is not categorically a crime of violence as defined
18 by federal law, and therefore not an aggravated felony for immigration law
19 purposes under 8 U.S.C. § 1101(a)(43)(G). Solorio-Ruiz, 881 F.2d at 737-38.
20 Solorio-Ruiz in turn relies on Johnson v. United States, 559 U.S. 133, 130 S. Ct.
21 1265, 176 L. Ed. 2d 1 (2010), in which the Supreme Court held a “crime of
22 violence” or “violent felony” as defined by certain federal statutes requires “violent
23 force.” Johnson, 559 U.S. at 140. Johnson is not a decision concerning
24 constitutional law but instead a decision of federal statutory interpretation.
25         Pursuant to AEDPA requirements, a claim may only be presented in a
26 successive habeas petition if the claim “relies on a new rule of constitutional law,
27 made retroactive to cases on collateral review by the Supreme Court.” 28 U.S.C.
28

                                               4
 1 § 2244(B)(2)(A). Petitioner relies on Solorio-Ruiz, which is not a Supreme Court
 2 decision. Solorio-Ruiz also does not in fact support petitioner’s argument for
 3 resentencing under California law, as just discussed. But even if petitioner were to
 4 rely on Supreme Court’s decision in Johnson, and even if Johnson actually
 5 supported petitioner’s arguments, Johnson did not announce a new rule of
 6 constitutional law, but merely concerned federal statutory interpretation not
 7 applicable here. Johnson also was decided in 2010, three years prior to petitioner’s
 8 first habeas petition, making it not new either. Accordingly, petitioner does not
 9 meet the AEDPA requirements to bring a successive petition.
10          Moreover, even if petitioner met the requirements to bring a successive
11 petition, there is no indication petitioner has sought or received permission from
12 the Court of Appeals to file a successive petition as required by § 2244(b)(3)(A).
13 Therefore, because the Petition is plainly second or successive, the Court will
14 “dismiss[] it in its entirety because [petitioner] failed to obtain the requisite
15 authorization from the Court of Appeals.” Magwood v. Patterson, 561 U.S. 320,
16 331, 130 S. Ct. 2788, 177 L. Ed. 2d 592 (2010).
17         Finally, even if petitioner had obtained permission from the Ninth Circuit to
18 file a successive petition, the instant Petition would still be time-barred. AEDPA
19 mandates that a “1-year period of limitation shall apply to an application for a writ
20 of habeas corpus by a person in custody pursuant to the judgment of a State court.”
21 28 U.S.C. § 2244(d)(1); see also Lawrence v. Florida, 549 U.S. 327, 329, 127 S.
22 Ct. 1079, 166 L. Ed. 2d 924 (2007); Laws v. Lamarque, 351 F.3d 919, 921 (9th
23 Cir. 2003). After the one-year limitation period expires, the prisoner’s “ability to
24 challenge the lawfulness of [his] incarceration is permanently foreclosed.” Lott v.
25 Mueller, 304 F.3d 918, 922 (9th Cir. 2002).
26         The petition that petitioner filed in case number ED CV 13-461 challenged
27 the same judgment from 2008 that petitioner challenges in the instant Petition. In
28

                                                5
 1 the earlier case, the Court found the AEDPA limitations period expired on May 13,
 2 2010 and petitioner was not entitled to statutory or equitable tolling. Although the
 3 limitation period may restart on “the date on which the constitutional right asserted
 4 was initially recognized by the Supreme Court” (28 U.S.C. § 2244(d)(1)(C)), as
 5 just discussed, the instant Petition does not in fact raise a claim under a new rule of
 6 constitutional law. Accordingly, the same limitation period applies in this case as
 7 in the earlier petitions, making the instant Petition filed on April 24, 2019 untimely
 8 by nearly nine years.
 9                                           IV.
10                                    CONCLUSION
11         IT IS THEREFORE ORDERED that Judgment be entered summarily
12 dismissing the Petition and this action with prejudice.
13
14
           May 31
15 DATED: _______________, 2019
16
17                                          ___________________________________
18                                          HONORABLE DAVID O. CARTER
                                            UNITED STATES DISTRICT JUDGE
19
20 Presented by:
21
22
23 ___________________________________
24            SHERI PYM
     UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                               6
